Exhibit 10.30

 



FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE ("Fourth Amendment") is made and entered into as
of the 25th day of July, 2014, by and between MULLROCK 3 TORREY PINES, LLC, a
Delaware limited liability company ("Landlord") and AUSPEX PHARMACEUTICALS,
INC., a Delaware corporation ("Tenant").

R E C I T A L S:

A.Landlord and Tenant entered into that certain Office Lease dated as of June 6,
2011 (the "Original Lease"), as modified by (i) that certain First Amendment to
Lease dated as of June 21, 2012 by and between Landlord and Tenant ("First
Amendment"), (ii) that certain Second Amendment to Lease dated as of November
13, 2012, by and between Landlord and Tenant ("Second Amendment"), and
(iii) that certain Third Amendment to Lease dated as of February 14, 2014 by and
between Landlord and Tenant ("Third Amendment"), whereby Landlord leased to
Tenant and Tenant leased from Landlord certain space located in that certain
building located and addressed at 3366 North Torrey Pines Court, San Diego,
California (the "Building").  The Original Lease, as modified by the First
Amendment, the Second Amendment, and the Third Amendment, may be referred to
herein as the "Lease."

B.By this Fourth Amendment, Landlord and Tenant desire to relocate Tenant to
other space in the Project and to otherwise modify the Lease as provided herein.

C.Unless otherwise defined herein, capitalized terms as used herein shall have
the same meanings as given thereto in the Lease.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

A G R E E M E N T:

1.The Existing Premises.  Landlord and Tenant hereby agree that pursuant to the
Lease, Landlord currently leases to Tenant and Tenant currently leases from
Landlord approximately 5,629 rentable square feet in the Building consisting of
(i) approximately 1,805 rentable square feet on the second (2nd) floor of the
Building and commonly known as Suite 225, as more particularly described in the
Original Lease, (ii) approximately 994 rentable square feet on the second (2nd)
floor of the Building and commonly known as Suite 230, as more particularly
described in the Second Amendment, and (iii) approximately 2,830 rentable square
feet in the Building and commonly known as Suite 240, as more particularly
described in the Third Amendment (collectively, the "Lease Premises").  In
addition, Tenant is also leasing Suite 220 in the Building containing
approximately 2,048 rentable square feet (the "Assignment Premises") pursuant to
an assignment to Tenant of that certain lease between Landlord and Thomas,
McNerney & Partners MGT, LLC ("TM&P"), which assignment was consented to by
Landlord pursuant to that certain Assignment and Assumption Agreement dated as
of February 28, 2014 by and between Landlord, Tenant and TM&P.  Accordingly,
Tenant is leasing a total of 7,677 rentable square feet in the Building.  The
Lease Premises and the Assignment Premises are collectively referred to herein
as the "Existing Premises."

2.Relocation of Existing Premises; New Premises and Beneficial Occupancy of the
Suite 300 New Premises.  

2.1.Relocation of Existing Premises; New Premises.  Effective as of the earlier
of (i) the date Tenant commences business operations in the Suite 400 New
Premises (as defined below), or (ii) the date the

 

 

 

 

Suite 400 New Premises are Ready for Occupancy (as defined in the Work Letter
Agreement attached hereto as Exhibit "B") (the "Suite 400 New Premises
Commencement Date"), the Existing Premises shall be deemed relocated to that
certain office space stipulated by the parties to contain 13,487 rentable
(11,681 usable) square feet and commonly known as Suite 400, located on the
entire fourth (4th) floor in that certain office building in the Project located
at 3333 North Torrey Pines Court (the "New Building"), as outlined on the floor
plan attached to this Fourth Amendment as Exhibit "A" and incorporated herein by
this reference (the "Suite 400 New Premises").  The Suite 400 New Premises
Commencement Date is anticipated to be September 1, 2014.  Effective as of the
later of (i) January 1, 2015, or (ii) the date the Suite 300 New Premises (as
defined below) is Ready for Occupancy (as defined in the Work Letter Agreement
attached hereto as Exhibit "B") ("Suite 300 New Premises Commencement Date"),
Tenant shall, in addition to leasing the Suite 400 New Premises, lease from
Landlord that certain space stipulated by the parties to contain 4,990 rentable
(4,322 usable) square feet and commonly known as Suite 300, located on a portion
of the third (3rd) floor in the New Building, as outlined on the floor plan
attached to this Fourth Amendment as Exhibit "A" and incorporated herein by this
reference (the "Suite 300 New Premises").  The Suite 400 New Premises and the
Suite 300 New Premises are collectively referred to herein as the "New Premises"
or "Premises".  The New Premises consist of 18,477 rentable (16,003 usable)
square feet in the aggregate.  Landlord shall have the right to remeasure the
New Premises, the Building and the Project using the BOMA standard in Section
1.3 of the Original Lease; provided, however, in no event shall such
remeasurement affect Tenant's monetary obligations under the Lease.

2.2.Beneficial Occupancy of Suite 300 New Premises.  Notwithstanding anything in
this Fourth Amendment to the contrary, Landlord shall allow no more than one (1)
employee of Tenant to occupy, from time to time, the Suite 300 New Premises on
the date the Suite 300 New Premises are Ready For Occupancy and continuing until
the Suite 300 New Premises Commencement Date (the "Beneficial Occupancy
Period"); provided, however, that Tenant's occupancy of the Suite 300 New
Premises during the Beneficial Occupancy Period shall be subject to and
conditioned upon Tenant's coordination of such occupancy with Landlord.  Such
early occupancy shall be subject to all of the terms and conditions of the Lease
(including Tenant's payment of separately metered utilities, as applicable, and
including the requirement that Tenant provide Landlord with evidence of the
insurance required under the Lease) except that Tenant will not be obligated to
pay Rent for the Suite 300 New Premises during the Beneficial Occupancy Period
(until the Suite 300 New Premises Commencement Date).

3.Surrender of Existing Premises.  Tenant hereby agrees to vacate the Existing
Premises and surrender and deliver exclusive possession of the Existing Premises
to Landlord on or before that date ("Surrender Date") which is thirty (30) days
after the Suite 400 New Premises Commencement Date in accordance with the
provisions of Sections 9 and 12 of the Original Lease; provided, however, that
notwithstanding anything in Section 12.2 of the Original Lease, in no event will
Tenant be obligated to remove any Tenant Changes or the initial Tenant
Improvements from the Existing Premises. If Tenant fails to so vacate and
surrender and deliver exclusive possession of the Existing Premises to Landlord
on or before the Surrender Date, then the holdover provisions of Section 9 of
the Original Lease shall apply.  Tenant represents and warrants to Landlord
that: (i) Tenant has not heretofore assigned or sublet all or any portion of its
interest in the Lease or the Existing Premises (except for Tenant's sublease to
TM&P); (ii) except for Tenant (and TM&P), no other person, firm or entity has
any right, title or interest in the Lease; and (iii) Tenant has the full right,
legal power and actual authority to enter into this Fourth Amendment without the
consent of any person, firm or entity.  Tenant further represents and warrants
to Landlord that as of the date hereof there are no, and as of the Suite 400 New
Premises Commencement Date there shall not be any, mechanics' liens or other
liens encumbering all or any portion of the Existing Premises by virtue of any
act or omission on the part of Tenant, its predecessors, contractors, agents,
employees, successors or assigns.

4.New Term.  The Term of Tenant's lease of the Suite 400 New Premises shall
commence on the Suite 400 New Premises Commencement Date and shall continue for
sixty-six (66) months, terminating, subject to Sections 8 and 10 below, on the
last day of the month in which the sixty-sixth (66th) month anniversary of the
Suite 400 New Premises Commencement Date occurs ("New Termination Date").  The
period of time from the Suite 400 New Premises Commencement Date and continuing
until the New Termination Date shall be referred to herein as the "New
Term".  The Term of Tenant's lease of the Suite 300 New Premises shall commence
on the Suite 300 New Premises Commencement Date and shall expire on the New
Termination Date (subject to Sections 8 and 10 below).  Within ten (10) days
after Landlord's written request, Tenant shall execute a written confirmation of
the Suite 400 New Premises Commencement Date, the Suite 300 New Premises
Commencement Date and New Expiration Date of the New Term in substantially the
form of the Notice of Lease Term Dates attached to the Original Lease.

 

 

 

 

--------------------------------------------------------------------------------

5.Monthly Basic Rent for the New Premises.  

5.1.Monthly Basic Rent For Suite 400 New Premises.  Effective as of the
Suite 400 New Premises Commencement Date, Tenant shall pay (subject to partial
abatement as described in Section 6 below), as Monthly Basic Rent for the
Suite 400 New Premises, the following:

Months of New Term

Monthly Basic Rent

Monthly Basic Rent
Per RSF of
Suite 400

*1 – 12

$50,576.25

$3.75

13 – 24

$52,059.82

$3.86

25 – 36

$53,678.26

$3.98

37 – 48

$55,296.70

$4.10

49 – 60

$56,915.14

$4.22

61 – 66 (New Termination Date)

$58,668.45

$4.35

*Subject to partial abatement for months 2 – 7 as provided in Section 6
below.  The last day of the first annual anniversary of the Suite 400 New
Premises Commencement Date may be referred to herein as the "Suite 400 First
Annual Anniversary".  

5.2.Monthly Basic Rent For Suite 300 New Premises.  Effective as of the
Suite 300 New Premises Commencement Date, Tenant shall pay (subject to partial
abatement as described in Section 6 below), as Monthly Basic Rent for the
Suite 300 New Premises, the following:

Months of New Term

Monthly Basic Rent

Monthly Basic Rent
Per RSF of
Suite 300

*1 – Suite 400 First Annual Anniversary

$18,213.50

$3.65

 

 

 

On each subsequent annual anniversary of the Suite 400 New Premises Commencement
Date, Tenant shall pay the following increased Monthly Basic Rent amounts for
the Suite 300 New Premises (such that the increases in the Monthly Basic Rent
payable by Tenant for the Suite 300 Premises shall occur at the same time as the
Monthly Basic Rent increases for the Suite 400 Premises):

 

Period

Monthly Basic Rent

Monthly Basic Rent
Per RSF of
Suite 300

Commencing on
Month 13 of New Term

$18,762.40

$3.76

Commencing on
Month 25 of New Term

$19,311.30

$3.87

Commencing on
Month 37 of New Term

$19,910.10

$3.99

Commencing on
Month 49 of New Term

$20.508.90

$4.11

 

-3-

 

 

--------------------------------------------------------------------------------

Commencing on
Month 61 of New Term
(and continuing until
the New Termination Date)

$21,107.70

$4.23

*Subject to partial abatement for months 2 – 7 as provided in Section 6 below.

6.Partial Abatement of Monthly Basic Rent.  Notwithstanding anything to the
contrary contained in the Lease or in this Fourth Amendment, and provided that
Tenant faithfully performs all of the terms and conditions of the Lease, as
amended by this Fourth Amendment, Landlord hereby agrees to abate fifty percent
(50%) of Tenant's obligation to pay Monthly Basic of Rent for the Suite 400 New
Premises and the Suite 300 New Premises (with such abatement to occur commencing
on the second (2nd) full month following the Suite 400 New Premises Commencement
Date and continuing for six (6) months thereafter and commencing on the second
(2nd) full month following the Suite 300 New Premises Commencement Date and
continuing for six (6) months thereafter) (collectively, the "Abated
Rent").  During such abatement period, Tenant shall still be responsible for the
payment of all of its other monetary obligations under the Lease, as amended by
this Fourth Amendment.  

7.Tenant's Percentage and Base Year.  Tenant's Percentage for the Suite 400 New
Premises shall be 29.02% on the Suite 400 New Premises Commencement
Date.  Tenant's Percentage for the Suite 300 New Premises shall be 10.74% on the
Suite 300 New Premises Commencement Date. The Base Year for the New Premises
shall be the 2015 calendar year; provided, however, that in no event shall
Tenant be liable for Tenant's Percentage of Operating Expenses for the first
twelve (12) months of the New Term (but measured from the commencement of the
Suite 400 New Premises Commencement Date).

8.Option To Extend.

8.1.Option Term.  Subject to the terms hereof, Landlord hereby grants to Tenant
one (1) option ("Extension Option") to extend the New Term with respect to
either (i) the entire Suite 400 New Premises, (ii) the entire Suite 300 New
Premises (including, in any event, any First Refusal Space leased by Tenant (if
any)) and/or (iii) both spaces for a period of either five (5) years or one (1)
year.  Tenant's Extension Notice (defined below) shall indicate the portions of
the New Premises which Tenant is electing to extend the New Term and the length
of the term of such extension (the "Option Term"), and Tenant's failure to so
indicate such portions or such term shall be deemed Tenant's irrevocable
election to extend the Lease as to all of the New Premises then leased by Tenant
under the Lease for a period of five (5) years.  The terms of Tenant's extension
shall be on the same terms, covenants and conditions as provided for in the
Lease (as modified by this Fourth Amendment) during the New Term, except that
all economic terms such as, without limitation, Monthly Basic Rent, parking
charges, if any, etc., shall be established based on the "fair market rental
rate" for the New Premises for the Option Term as defined and determined in
accordance with the provisions of this Section 8.

8.2.Exercise of Extension Option.  The Extension Option must be exercised, if at
all, by written notice ("Extension Notice") delivered by Tenant to Landlord no
earlier than the date which is twelve (12), and no later than the date which is
nine (9) months, prior to the expiration of the New Term.  Tenant's failure to
timely provide the Extension Notice shall render the Extension Option null and
void and of no further force or effect.  

8.3.Fair Market Rental Rate.  The term "fair market rental rate" as used herein
shall mean the annual amount per rentable square foot, projected during the
relevant period, that a willing, comparable, non-equity tenant (excluding
sublease and assignment tenant transactions) would pay, and a willing,
comparable landlord of a comparable quality building located in the general
vicinity of the Project, together with such other San Diego County market areas
determined by Landlord ("Comparable Buildings"), would accept, at arm's length
(what Landlord is accepting in current transactions for the Project may be
considered), from a tenant having similar financial responsibility, credit
rating and capitalization as Tenant then has, for a five (5) year term of a
lease of space unencumbered by any other tenant's expansion rights and
comparable in size, quality and floor height as the leased area at issue taking
into account the age, quality, views and layout of the existing improvements in
the leased area at issue, giving appropriate consideration to the standard of
measurement by which the rentable square footage is

 

-4-

 

 

--------------------------------------------------------------------------------

measured, the ratio of rentable square feet to usable square feet, and taking
into account items that professional real estate brokers customarily consider in
lease transactions, including, but not limited to:  the condition of the
improvements in the comparable premises; rental rates; office space
availability; tenant size, refurbishment allowances, credit standing and
financial stature; brokerage commissions; operating expenses; and base year
and/or expense stops; parking charges, and any other amounts then being charged
by Landlord or the lessors of Comparable Buildings.

8.4.Determination of Fair Market Rental Rate.  Landlord's determination of fair
market rental rate shall be delivered to Tenant in writing not later than the
later of (i) thirty (30) days following Landlord's receipt of Tenant's Extension
Notice or (ii) three (3) months prior to the expiration of the New Term. Tenant
will have five (5) business days ("Tenant's Review Period") after receipt of
Landlord's notice of the fair market rental rate within which to accept such
fair market rental rate or to object thereto in writing. Tenant's failure to
accept the fair market rental rate submitted by Landlord in writing within
Tenant's Review Period will conclusively be deemed Tenant's disapproval
thereof.  If Tenant objects to the fair market rental rate submitted by Landlord
within Tenant's Review Period, then Landlord and Tenant will attempt in good
faith to agree upon such fair market rental rate using their best good faith
efforts. If Landlord and Tenant fail to reach agreement on such fair market
rental rate within ten (10) days following the expiration of Tenant's Review
Period (the "Outside Agreement Date"), then each party's determination shall be
submitted to appraisal in accordance with the following provisions of Section
8.5.

8.5.Arbitration.

(1)Landlord and Tenant shall each appoint one independent, unaffiliated, neutral
appraiser who shall by profession be a real estate broker who has been active
over the five (5) year period ending on the date of such appointment in the
valuation of leases of comparable office space in Comparable Buildings.  Each
such appraiser will be appointed within twenty (20) days after the Outside
Agreement Date.

(2)The two (2) appraisers so appointed will, within ten (10) days of the date of
the appointment of the last appointed appraiser, agree upon and appoint a third
appraiser who shall be qualified under the same criteria set forth herein above
for qualification of the initial two (2) appraisers.

(3)The determination of the appraisers shall be limited solely to the issue of
whether Landlord's or Tenant's last proposed (as of the Outside Agreement Date)
new fair market rental rate for the New Premises is the closest to the actual
new fair market rental rate for the New Premises as determined by the
appraisers, taking into account the requirements of Sections 8.1 and 8.3 above
and this Section 8.5 regarding same.

(4)The three (3) appraisers shall, within fifteen (15) days of the appointment
of the third appraiser, reach a decision as to whether the parties shall use
Landlord's or Tenant's submitted new fair market rental rate (i.e., the
appraisers may only select Landlord's or Tenant's submission and may not select
a compromise position), and shall notify Landlord and Tenant thereof.

(5)The decision of the majority of the three (3) appraisers shall be binding
upon Landlord and Tenant.  The cost of each party's appraiser shall be the
responsibility of the party selecting such appraiser, and the cost of the third
appraiser shall be shared equally by Landlord and Tenant.

(6)If either Landlord or Tenant fails to appoint an appraiser within the time
period in Section 8.5(1) hereinabove, the appraiser appointed by one of them
shall reach a decision, notify Landlord and Tenant thereof and such appraiser's
decision shall be binding upon Landlord and Tenant.

(7)If the two (2) appraisers fail to agree upon and appoint a third appraiser,
both appraisers shall be dismissed and the matter to be decided shall be
forthwith submitted to arbitration under the provisions of the American
Arbitration Association (but subject to the requirements of Sections 8.1 and 8.3
and this Section 8.5).

(8)In the event that the new Monthly Basic Rent is not established prior to the
end of the New Term, the Monthly Basic Rent immediately payable at the
commencement of the Option Term shall be

 

-5-

 

 

--------------------------------------------------------------------------------

the Monthly Basic Rent payable in the immediately preceding
month.  Notwithstanding the above, once the fair market rental is determined in
accordance with this Section 8, the parties shall settle any underpayment or
overpayment on the next Monthly Basic Rent payment date falling not less than
thirty (30) days after such determination.

 

8.6.General Terms.  Notwithstanding anything above to the contrary, such
Extension Option is personal to the original Tenant executing this Fourth
Amendment ("Original Tenant") and any Affiliate Assignee and may be exercised
only by the Original Tenant (or such Affiliate Assignee) while occupying at
least seventy-five percent (75%) of the entire Premises then leased by Tenant
under the Lease (as modified by this Fourth Amendment) and may not be exercised
or be assigned, voluntarily or involuntarily, by any person or entity other than
the Original Tenant.  Such Extension Option is not assignable separate and apart
from the Lease, nor may such Extension Option be separated from the Lease in any
manner, either by reservation or otherwise.  Tenant shall have no right to
exercise such Extension Option, notwithstanding any provision of the grant of
the Extension Option to the contrary, and Tenant's exercise of such Extension
Option may, at Landlord's option,  be nullified by Landlord and deemed of no
further force or effect, if Tenant shall be in default under the terms of the
Lease (as modified by this Fourth Amendment) after the expiration of applicable
cure periods as of Tenant's exercise of the Extension Option or at any time
after the exercise of the Extension Option and prior to the commencement of the
Option Term.

9.Right of First Refusal.  During the first twelve (12) months of the New Term
only (commencing as of the Suite 400 New Premises Commencement Date), Tenant
shall have a continuing (subject to the terms hereof) right of first refusal
with respect to available space contiguous to Suite 300 located on the third
(3rd) floor of the New Building (the "First Refusal Space").  Notwithstanding
the foregoing (i) the lease term for Tenant's lease of the First Refusal Space
pursuant to Tenant's exercise of such first refusal right of Tenant shall
commence only following the expiration or earlier termination of any existing
lease pertaining to the First Refusal Space, including any renewal or extension
of any such existing lease, whether or not such renewal or extension is pursuant
to an express written provision in such lease, and regardless of whether any
such renewal or extension is consummated pursuant to a lease amendment or a new
lease, and (ii) such first refusal right shall be subordinate and secondary to
all rights of expansion, first refusal, first offer or similar rights granted to
(x) the tenant of any such existing lease and (y) any other tenant of the
Project as of the date hereof (the rights described in items (i) and (ii), above
to be known collectively as "Superior Rights").  Tenant's right of first refusal
shall be on the terms and conditions set forth in this Section 9.

9.1.Procedure for Refusal.  Landlord shall notify Tenant (the "First Refusal
Notice") from time to time in writing when Landlord receives a bona fide offer
from a prospective third party tenant that Landlord is willing to accept for the
First Refusal Space and/or when Landlord intends to submit a bona fide
counteroffer which Landlord would be willing to accept (in each case where no
holder of a Superior Right desires to lease such space).  The economic terms and
conditions of Tenant's lease of such First Refusal Space shall be as provided in
Landlord's First Refusal Notice ("First Refusal Economic Terms").

9.2.Procedure for Acceptance.  If Tenant wishes to exercise Tenant's right of
first refusal with respect to the space described in the First Refusal Notice,
then within ten (10) calendar days after delivery of the First Refusal Notice to
Tenant, Tenant shall deliver notice to Landlord of Tenant's exercise of its
right of first refusal with respect to the entire space described in the First
Refusal Notice and on the First Refusal Economic Terms contained therein.  If
Tenant does not exercise its right of first refusal within such ten (10)
calendar day period (on all of the First Refusal Economic Terms), then Landlord
shall be free to lease the space described in the First Refusal Notice to anyone
to whom Landlord desires on any terms Landlord desires and Tenant's right of
first refusal as to such particular space shall thereupon automatically
terminate.  Notwithstanding anything to the contrary contained herein, Tenant
must elect to exercise its right of first refusal, if at all, with respect to
all of the space comprising the First Refusal Space offered by Landlord to
Tenant at any particular time, and Tenant may not elect to lease only a portion
thereof or object to any of the First Refusal Economic Terms.

9.3.Construction of First Refusal Space.  Tenant shall take the First Refusal
Space in its "As-Is" condition (except as otherwise provided in the First
Refusal Notice), and Tenant shall be entitled to construct improvements in the
First Refusal Space at Tenant's expense, in accordance with and subject to the
provisions of Section 12 of the Original Lease.

 

-6-

 

 

--------------------------------------------------------------------------------

9.4.Continuing Right.  If the space in Landlord's First Refusal Notice is only a
portion of the First Refusal Space, then Tenant shall retain its right of first
refusal pursuant to the terms of this Section 9 with respect to the remaining
portion of the First Refusal Space which has never been included in a Landlord's
First Refusal Notice when Landlord determines that such remaining First refusal
Space is available for lease as set forth above.

9.5.Lease of First Refusal Space.  If Tenant timely exercises Tenant's right to
lease the First Refusal Space as set forth herein, Landlord and Tenant shall
execute an amendment adding such First Refusal Space to the Lease upon the First
Refusal Economic Terms set forth in Landlord's First Refusal Notice and upon the
same non-economic terms and conditions as applicable to the New Premises then
leased by Tenant under the Lease.  Tenant shall commence payment of rent for the
First Refusal Space and the Lease Term of the First Refusal Space shall commence
upon the date of delivery of such First Refusal Space to Tenant.  The Lease Term
for the First Refusal Space shall be as provided in the First Refusal Notice.

9.6.No Defaults.  The rights contained in this Section 9 shall be personal to
the Original Tenant and any Affiliate Assignee, and may only be exercised by the
Original Tenant or such Affiliate Assignee (and not any other assignee,
sublessee or other transferee of the Original Tenant's interest (or Affiliate
Assignee's interest) in the Lease) if the Original Tenant (or such Affiliate
Assignee) actually occupies at least seventy five percent (75%) of the entire
Premises then leased by Original Tenant (or such Affiliate Assignee) as of the
date of Tenant's exercise of its right of first refusal.  In addition, at
Landlord's option and in addition to Landlord's other remedies set forth in the
Lease, at law and/or in equity, Tenant shall not have the right to lease the
First Refusal Space as provided in this Section 9 if, as of the date of the
First Refusal Notice, or, at Landlord's option, as of the scheduled date of
delivery of such First Refusal Space to Tenant, Tenant is in default under the
Lease (as modified by this Fourth Amendment) beyond the expiration of all
applicable notice and cure periods.

10.Tenant's Early Cancellation Right.  Tenant shall have the one (1) time right
to terminate and cancel the Lease effective as of the date ("Termination Date")
which is the last day of the thirty-sixth (36th) month of the New Term, or the
last day of the forty-second (42nd) month of the New Term or the last day of the
forty-eighth (48th) month of the New Term, which right is contingent upon Tenant
paying to Landlord the Termination Consideration (as defined below) in a timely
manner in accordance with the following provisions of this Section 10.  To
exercise such termination right, Tenant must deliver to Landlord, on or before
the date which is two hundred seventy (270) days prior to the actual Termination
Date, written notice of Tenant's exercise of such termination right (the
"Termination Notice"), along with the Termination Consideration.  As used
herein, the "Termination Consideration" shall mean an amount equal to the sum
of:  (A) the unamortized portion of the brokerage commissions paid or incurred
by Landlord in connection with this Fourth Amendment (including in connection
with any First Refusal Space leased by Tenant pursuant to Section 9 above); plus
(B) the unamortized amount of all cost of the design and construction of the
Tenant Improvements in the New Premises; plus (C) the unamortized portion of the
costs of the tenant improvements and tenant improvement allowance, if any, paid
or provided by Landlord for any First Refusal Space leased by Tenant pursuant to
Section 9 above; plus (D) an amount equal to three (3) months of Monthly Basic
Rent calculated at the rate that would otherwise be payable by Tenant for the
Premises (including the First Refusal Space, if applicable) for the first three
(3) months after the Termination Date had the Lease not been terminated; and (E)
the unamortized portion of the Abated Rent (as defined in Section 6 above)
provided by Landlord to Tenant.  The brokerage commissions, Tenant Improvement
costs and Abated Rent with respect to the Premises leased by Tenant shall all be
amortized on a straight-line basis over the scheduled initial sixty-six (66)
month New Term, together with interest at the rate of eight percent (8%) per
annum, and the unamortized portion thereof shall be determined based upon the
unexpired portion of such initial sixty-six (66) month New Term as of the
Termination Date.  The unamortized portion of the costs of any brokerage
commissions, abated rent and tenant improvement costs/allowance, if any, paid
for or provided by Landlord to Tenant for any First Refusal Space leased by
Tenant pursuant to Section 9 shall be amortized on a straight-line basis over
the scheduled initial term of the lease of the First Refusal Space, together
with interest at the rate of eight percent (8%) per annum, and the unamortized
portion thereof shall be determined based upon the unexpired portion of such
initial lease term for such First Refusal Space as of the Termination Date.  If
Tenant properly and timely exercises its termination option in this Section 10
in strict accordance with the terms hereof, the Lease shall expire at midnight
on the Termination Date, and Tenant shall be required to surrender the New
Premises to Landlord on or prior to the Termination Date in accordance with the
applicable provisions of the Lease.  The termination right set forth in this
Section 10 is personal to the Original Tenant and any Affiliate Assignee and may
only be executed by the Original Tenant (or such

 

-7-

 

 

--------------------------------------------------------------------------------

Affiliate Assignee) (and not any other assignee, sublessee or other Transferee
of Original Tenant's interest (or Affiliate Assignee's interest) in the Lease)
if the Original Tenant (or such Affiliate Assignee) occupies at least
seventy-five percent (75%) the entire Premises then leased by Original Tenant
hereunder.

11.Tenant's Signs.

11.1.Interior Signs.  Tenant shall be entitled, at its sole cost and expense, to
one (1) identification sign on or near the entry doors of the New Premises, and
for multi-tenant floors, one (1) identification or directional sign, as
designated by Landlord, in the elevator lobby on the floor on which the New
Premises are located.  Such signs shall be installed by a signage contractor
designated by Landlord.  Landlord acknowledges that Tenant is also obligated to
post certain notices in order to comply with applicable laws, and Landlord
hereby consents to the posting of such notices.  The location, quality, design,
style, lighting and size of such signs shall be consistent with the Landlord's
Building standard signage program and shall be subject to Landlord's prior
written approval, in its reasonable discretion.  Upon the expiration or earlier
termination of the Lease, Landlord shall be responsible, at its sole cost and
expense, for the removal of such signage and the repair of all damage to the New
Building caused by such removal.  Except for signs described in this Section 11,
Tenant may not install any signs on the exterior or roof of the New Building or
the common areas of the Project.  Any signs, window coverings, or blinds (even
if the same are located behind the Landlord approved window coverings for the
New Building), or other items visible from the exterior of the Premises or New
Building are subject to the prior approval of Landlord, in its sole and absolute
discretion.

11.2.Exterior Signs.  Subject to the approval of all applicable governmental and
quasi- governmental entities, and subject to all applicable governmental and
quasi-governmental laws, rules, regulations and codes and any covenants,
conditions and restrictions affecting the Project, Landlord hereby grants Tenant
(i) the non-exclusive right to have one (1) building exterior identification
sign containing the name "Auspex" in a location on the face of the New Building
designated by Landlord, and (ii) the non-exclusive right to have one (1) sign
containing the name "Auspex" on the monument sign serving the New Building (the
"Monument Sign") (collectively, the "Exterior Signs.")  The design, size,
specifications, graphics, materials, manner of affixing, exact location, colors
and lighting (if applicable) of Tenant's Exterior Signs shall be (i) consistent
with the quality and appearance of the Project, (ii) subject to the approval of
all applicable governmental and quasi-governmental authorities, and subject to
all applicable governmental and quasi-governmental laws, rules, regulations and
codes and any covenants, conditions and restrictions affecting the Project, and
(iii) subject to Landlord's approval (which shall not be unreasonably withheld,
conditioned or delayed).  Landlord shall install Tenant's Exterior Signs at
Tenant's sole cost and expense.  In addition, Tenant shall be responsible for
all other costs attributable to the fabrication, insurance, lighting (if
applicable), maintenance, repair and removal of Tenant's Exterior Signs.  The
signage rights granted to Tenant under this Section 11.2 are personal to the
Original Tenant and any Affiliate Assignee and may not be exercised or used by
or assigned to any other person or entity.  In addition, Original Tenant (or
such Affiliate Assignee) shall no longer have any right to Tenant's Exterior
Signs if at any time during the New Term the Original Tenant (or such Affiliate
Assignee) does not lease and occupy at least seventy-five percent (75%) of the
entire Premises then leased by Original Tenant hereunder.  Upon the expiration
or sooner termination of the Lease, or upon the earlier termination of Tenant's
exterior signage rights under this Section 11.2, Landlord shall have the right
to permanently remove Tenant's Exterior Signs from the New Building and/or the
Project and to repair all damage to the New Building and/or the Project
resulting from such removal and restore the affected area to its original
condition existing prior to the installation of such Exterior Signs, and Tenant
shall reimburse Landlord for the costs thereof.

12.Assignment and Subletting.  Tenant shall be permitted, upon prior written
notice to Landlord (without otherwise triggering the provisions of Section 14 of
the Original Lease), to enter into a sublease with Thomas McNerney & Partners
("Pre-Approved Subtenant") not to exceed ten percent (10%) of the rentable
square feet of the New Premises, and such sublease shall not be deemed a
Transfer under Section 14 of the Original Lease; provided that (a) Tenant shall
give Landlord prior written notice of any such sublease and promptly supply
Landlord with any documents or information requested by Landlord regarding such
sublease (including, but not limited to, applicable certificates of insurance)
and (b) Tenant shall not be permitted to separately demise any such subleased
space nor shall such subtenants be permitted to maintain separate signage nor a
separate reception area in the Premises.

 

-8-

 

 

--------------------------------------------------------------------------------

13.Brokers.  Each party represents and warrants to the other that, except for
Cushman & Wakefield ("Tenant's Broker") and The Muller Company ("Landlord's
Broker") no broker, agent or finder negotiated or was instrumental in
negotiating or consummating this Fourth Amendment.  Each party further agrees to
defend, indemnify and hold harmless the other party from and against any claim
for commission or finder's fee by any entity (other than Tenant's Broker and
Landlord's Broker) who claims or alleges that they were retained or engaged by
the first party or at the request of such party in connection with this Fourth
Amendment.

14.Parking.  During the New Term, Tenant shall, at no additional cost and in
lieu of Tenant's existing parking rights in the Lease, be entitled to a total of
forty-nine (49) parking privileges, consisting of twenty (20) reserved parking
privileges in the parking structure adjacent to the New Building and
twenty-nine (29) unreserved, uncovered parking privileges in the surface parking
lot adjacent to the New Building.  Tenant's use of such additional parking
spaces shall be subject to all of the terms and conditions of the
Lease.  Subject to availability (as determined by Landlord in its sole but good
faith discretion), Tenant shall have the right to lease from Landlord additional
parking spaces on a month-to-month basis at Landlord's then prevailing rate.  To
the extent allowed under applicable laws, Tenant shall have the right, during
the first twelve (12) months of the New Term, to require Landlord to modify the
parking area to create up to four (4) short term (2 hour) visitor parking spaces
in close proximity to the New Building; provided, however, that, in such event,
the number of Tenant's parking privileges shall be reduced by the number of
parking privileges which equal Tenant's proportionate share of such additional
four (4) parking spaces.  In the event that Landlord, in its sole discretion,
elects to construct an additional parking facility in the Project, then Landlord
shall provide Tenant with four (4) additional, unreserved parking privileges,
the leasing of which shall be subject to all of the terms and conditions of the
Lease.

15.Condition of the New Premises and Landlord's Work.  Except as specifically
set forth below, Tenant hereby agrees to accept the New Premises in its "as-is"
condition and Tenant hereby acknowledges that Landlord, except as provided
below, shall not be obligated to provide or pay for any improvement work or
services related to the improvement of the New Premises.  Tenant also
acknowledges that Landlord has made no representation or warranty regarding the
condition of the New Premises.  Notwithstanding anything above to the contrary,
promptly after full execution and delivery of this Fourth Amendment by Landlord
and Tenant, Landlord shall perform the improvement work described on Exhibit
"B."  Notwithstanding anything above to the contrary, in the event that the
Base, Shell and Core serving the New Premises (as defined in Exhibit "B")
(including the structural portions of the Premises, roof and roof membrane, the
base building HVAC, electrical, exit lighting, fire sprinklers and plumbing
systems, common areas, window coverings and drapery pockets, corridors, path of
travel, elevators and restrooms) in its condition existing as of such date
without regard to any of the Tenant Improvements, alterations or other
improvements to be constructed or installed by or on behalf of Tenant in the
Premises or Tenant's use of the Premises, and based solely on an unoccupied
basis, (A) does not substantially comply with applicable laws in effect as of
the date hereof (including laws pertaining to Title 24, seismic, fire and life
safety and the ADA), or (B) contains latent defects (not caused by Tenant's acts
or omissions), then Landlord shall be responsible, at its sole cost and expense
which shall not be included in Operating Expenses (except as otherwise permitted
in (and not excluded in) Section 4 of the Original Lease), for correcting any
such substantial non-compliance to the extent and as and when required by
applicable laws, and/or correcting any such latent defects as soon as reasonably
possible after receiving notice thereof from Tenant; provided, however, that if
Tenant fails to give Landlord written notice of any such latent defects
described in clause (B) hereinabove within thirty (30) days after the Suite 300
New Premises Commencement Date, then the correction of any such latent defects
shall, subject to Landlord's repair obligations in Section 11.2 of the Original
Lease, be Tenant's responsibility at Tenant's sole cost and expense.  In no
event shall Tenant be obligated to remove any of the Tenant Improvements in the
New Premises upon the expiration or sooner termination of the Lease; provided,
however, that any Tenant Changes to the New Premises are subject to Tenant's
surrender/restoration obligations in the Lease.  Landlord acknowledges and
agrees that 200 amps of electrical power capacity will be provided for the
Suite 400 New Premises and 60 amps of electrical power capacity will be provided
for the Suite 300 New Premises.

 

16.Security Deposit.  Tenant has previously deposited with Landlord Twenty-Five
Thousand and 77/100 Dollars ($25,000.77) as a Security Deposit under the
Lease.  Concurrently with Tenant's execution and delivery of this Fourth
Amendment to Landlord, Tenant shall deposit with Landlord an additional Security
Deposit amount equal to Fifty-Four Thousand Seven Hundred Seventy-Five and
33/100 Dollars ($54,775.33), for a total

 

-9-

 

 

--------------------------------------------------------------------------------

Security Deposit of Seventy-Nine Thousand Seven Hundred Seventy-Six and 10/100
Dollars ($79,776.10).  Landlord shall continue to hold the Security Deposit (as
increased herein) in accordance with the terms and conditions of Section 5 of
the Original Lease.  

17.No Relocation.  Effective as of the date hereof, Section 27 of the Original
Lease is hereby deemed deleted in its entirety and is of no further force or
effect.

18.Defaults.  Tenant hereby represents and warrants to Landlord that, as of the
date of this Fourth Amendment, Tenant is in full compliance with all terms,
covenants and conditions of the Lease and that there are no breaches or defaults
under the Lease by Landlord or Tenant, and that Tenant knows of no events or
circumstances which, given the passage of time, would constitute a default under
the Lease by either Landlord or Tenant.

19.Disclosures and Utility Usage Information.  Pursuant to Civil Code Section
1938, Landlord states that, as of the date hereof, the New Premises has not
undergone inspection by a Certified Access Specialist ("CASp") to determine
whether the New Premises meet all applicable construction-related accessibility
standards under California Civil Code Section 55.53.  If Tenant is billed
directly by a public utility with respect to Tenant's electrical usage at the
New Premises, upon request, Tenant shall provide monthly electrical utility
usage for the New Premises to Landlord for the period of time requested by
Landlord (in electronic or paper format) or, at Landlord's option, provide any
written authorization or other documentation required for Landlord to request
information regarding Tenant's electricity usage with respect to New Premises
directly from the applicable utility company.  

20.Signing Authority.   Each individual executing this Fourth Amendment on
behalf of Tenant hereby represents and warrants that Tenant is a duly formed and
existing entity qualified to do business in the State of California and that
Tenant has full right and authority to execute and deliver this Fourth Amendment
and that each person signing on behalf of Tenant is authorized to do so.

21.No Further Modification.  Except as set forth in this Fourth Amendment, all
of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.

IN WITNESS WHEREOF, this Fourth Amendment has been executed as of the day and
year first above written.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 

-10-

 

 

--------------------------------------------------------------------------------

LANDLORD:

 

MULLROCK 3 TORREY PINES, LLC, a Delaware limited liability company

By:Mullrock 3 Torrey Pines Manager, LLC,
a Delaware limited liability company
Its Non-Member Manager

By:Mullrock 3, LLC,
a Delaware limited liability company
Its Sole Member

By:Muller-Rock 3, LLC,
a California limited liability company
Its Managing Member

By:   /s/ Stephen J. Muller      
Name:  Stephen J. Muller
Title:  Managing Member

 

 

 

"TENANT"

AUSPEX PHARMACEUTICALS, INC.,
a Delaware corporation

By:   /s/ John Schmid

Print Name:  /s/ John Schmid

Print Title:

By:

Print Name:

Print Title:

 

 

 

-11-

 

 

--------------------------------------------------------------------------------

 

EXHIBIT "A"

NEW PREMISES

[g20140807175824754299.jpg]

 

 

This Exhibit "A" is provided for informational purposes only and is intended to
be only an approximation of the layout of the New Premises and shall not be
deemed to constitute any representation by Landlord as to the exact layout or
configuration of the New Premises.




 

 

-1-

 

 

--------------------------------------------------------------------------------

 

[g20140807175825082300.jpg]

 

 

 

 

 

-2-

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT "B"

WORK LETTER AGREEMENT

This Work Letter Agreement ("Work Letter Agreement") sets forth the terms and
conditions relating to the construction of improvements for the New
Premises.  All references in this Work Letter Agreement to the "Fourth
Amendment" shall mean the relevant portions of the Fourth Amendment to which
this Work Letter Agreement is attached as Exhibit "B."

SECTION 1

BASE, SHELL AND CORE

Landlord has constructed, through its contractor, the base, shell and core of
the New Premises and of the New Building (collectively, the "Base, Shell and
Core").

Landlord shall install in the New Premises certain "Tenant Improvements" (as
defined below) pursuant to the provisions of this Work Letter Agreement.  It is
agreed that construction of the Tenant Improvements is intended to be “turn key”
and will be completed at Landlord's sole cost and expense (subject to Tenant's
Contribution and subject to the terms of Section 3 below).  Except for the Base,
Core and Shell, Delivery conditions and the Tenant Improvement work described in
this Work Letter Agreement, Landlord shall not be obligated to make or pay for
any alterations or improvements to the New Premises or the New Building.  

SECTION 2

CONSTRUCTION DRAWINGS FOR THE NEW PREMISES

Prior to the execution of the Fourth Amendment, Landlord and Tenant have
approved a detailed space plan for the construction of certain improvements in
the New Premises (the "Final Space Plan"), which Final Space Plan is attached
hereto as Schedule "1."  Based upon and in conformity with the Final Space Plan,
Landlord shall cause its architect and engineers to prepare and deliver to
Tenant, for Tenant's approval, detailed specifications and engineered working
drawings for the tenant improvements shown on the Final Space Plan (the "Working
Drawings").  The Working Drawings shall incorporate modifications to the Final
Space Plan as necessary to comply with the floor load and other structural and
system requirements of the Building.  To the extent that the finishes and
specifications are not completely set forth in the Final Space Plan for any
portion of the tenant improvements depicted thereon, the actual specifications
and finish work shall be in accordance with the specifications for the
Building's standard tenant improvement items, as determined by Landlord.  Within
three (3) business days after Tenant's receipt of the Working Drawings, Tenant
shall approve or disapprove the same, which approval shall not be unreasonably
withheld; provided, however, that Tenant may only disapprove the Working
Drawings to the extent such Working Drawings are inconsistent with the Final
Space Plan, and only if Tenant delivers to Landlord, within such three (3)
business days period, specific changes proposed by Tenant which are consistent
with the Final Space Plan (if applicable) and do not constitute changes which
would result in any of the circumstances described in items (i) through
(iv) below.  If any such revisions are timely and properly proposed by Tenant,
Landlord shall cause its architect and engineers to revise the Working Drawings
to incorporate such revisions and submit the same for Tenant's approval within
five (5) business days after receipt of Tenant’s revisions, in accordance with
the foregoing provisions, and the parties shall follow the foregoing procedures
for approving the Working Drawings until the same are finally approved by
Landlord and Tenant.  Upon Landlord's and Tenant's approval of the Working
Drawings, the same shall be known as the "Approved Working Drawings."  The
tenant improvements shown on the Final Space Plan and/or Approved Working
Drawings shall be referred to herein as the "Tenant Improvements."  Tenant shall
make no changes, change orders or modifications to the Final Space Plan and/or
Approved Working Drawings without the prior written consent of Landlord, which
consent may be withheld in Landlord's sole discretion if such change or
modification would: (i) increase the cost of the design, permitting and
construction of the Tenant Improvements depicted in the Final Space Plan; (ii)
directly delay the Substantial Completion of the New Premises; (iii) be of a
quality lower than the quality of the standard tenant improvement items for the
Building; and/or

 



-1-

 

 

--------------------------------------------------------------------------------

 

(iv) require any changes to the Base, Shell and Core or structural improvements
or systems of the Building, in all cases excepting modifications necessary to
satisfy Landlord's obligations in Section 15 of the Fourth Amendment, which
Landlord acknowledges shall be made at Landlord’s sole expense and not subject
to Section 3 below.  The Final Space Plan, Working Drawings and Approved Working
Drawings shall be collectively referred to herein as, the "Construction
Drawings."  

SECTION 3

CONSTRUCTION AND PAYMENT FOR COSTS OF TENANT IMPROVEMENTS

The contractor which shall construct the Improvements shall be a contractor
selected by Landlord.  The contractor selected may be referred to herein as the
"Contractor".   Landlord shall cause the Contractor to (i) obtain all applicable
building permits for construction of the Tenant Improvements, and (ii) construct
the Tenant Improvements as depicted on the Approved Working Drawings, in
compliance with such building permits and all applicable laws in effect at the
time of construction, and in good workmanlike manner.  Landlord and Tenant
hereby agree that Landlord shall, at Landlord's expense (except as provided in
this Section 3 and except for Tenant's Contribution (defined below)) cause a
general contractor designated by Landlord (the "Contractor") to (i) obtain all
applicable building permits for construction of the Tenant Improvements
(collectively, the "Permits"), and (ii) construct the Tenant Improvements as
depicted on the Approved Working Drawings, in compliance with such Permits and
all applicable laws in effect at the time of construction, and in good
workmanlike manner; provided, however, that notwithstanding anything in this
Work Letter Agreement to the contrary, if Tenant shall request any changes or
substitutions to any of the Construction Drawings, and such differences, changes
and/or substitutions result in increased costs of the design, permitting and
construction of the Tenant Improvements in excess of the costs of the design,
permitting and construction of those tenant improvements depicted on the Final
Space Plan, then Tenant shall pay such excess costs (which shall include a
Landlord's supervision fee of four percent (4%) of such costs) to Landlord in
cash within ten (10) days after Landlord's request therefor; in all cases
excepting modifications necessary to satisfy Landlord's obligations in Section
15 of the Fourth Amendment, which Landlord acknowledges shall be made at
Landlord’s sole expense.  Tenant shall, concurrently with Tenant's execution and
delivery of the Fourth Amendment, pay to Landlord an amount equal to Six
Thousand Dollars ($6,000.00) to reimburse Landlord for Landlord's agreement to
(i) replace the existing integral door frames in the Suite 400 New Premises with
new frames to include a three foot (3') wide, full height sidelight (with the
existing door leaves and hardware to be re-used) and (ii) remove the existing
vertical blinds in the New Premises and replace such blinds with perforated
blinds ("Tenant's Contribution").  Tenant acknowledges and agrees that broadloom
Building-standard carpeting will be used instead of carpet tiles in the New
Premises.  Notwithstanding the foregoing to the contrary, in no event shall
Landlord be obligated to pay for the costs of any of Tenant's furniture,
computer systems, telephone systems, equipment or other personal property which
may be depicted on the Construction Drawings; the costs of such items shall be
paid for by Tenant from Tenant's own funds.  

SECTION 4

SUBSTANTIAL COMPLETION

4.1Substantial Completion.  For purposes of the Fourth Amendment, including for
purposes of determining the Suite 400 New Premises Commencement Date and Suite
300 New Premises Commencement Date (as set forth in Section 2 of the Fourth
Amendment), "Substantial Completion" of the Suite 400 New Premises and Suite 300
New Premises shall occur upon the completion of construction of the Tenant
Improvements in the applicable portions of the New Premises pursuant to the
Final Space Plan and/or Approved Working Drawings, with the exception of any
punch list items that do not materially interfere with Tenant's use and
occupancy of the New Premises and any tenant fixtures, work-stations, built-in
furniture, or equipment to be installed by Tenant or under the supervision of
Contractor.

4.2Delay of the Substantial Completion of the Applicable Portion of the New
Premises.  If there shall be a delay or there are delays in the Substantial
Completion of the applicable portion of the New Premises as a direct result of
any of the following (collectively, "Tenant Delays"):

 



-2-

 

 

--------------------------------------------------------------------------------

 

4.2.1Tenant's failure to timely approve the Working Drawings (if any) or any
other matter requiring Tenant's approval;

4.2.2a breach by Tenant of the terms of this Work Letter Agreement or the Lease;

4.2.3Tenant's request for changes in any of the Construction Drawings, except
for changes necessary to satisfy Landlord's obligations in Section 15 of the
Fourth Amendment;

4.2.4Tenant's requirement for materials, components, finishes or improvements
which are not available in a commercially reasonable time given the anticipated
date of Substantial Completion of the New Premises, as set forth in Section 2 of
the Fourth Amendment, or which are different from, or not included in,
Landlord's standard tenant improvement items for the New Building;

4.2.5changes to the Base, Shell and Core, structural components or structural
components or systems of the Building required by the Final Space Plan and/or
Approved Working Drawings except for changes necessary to satisfy Landlord's
obligations in section 15 of the Fourth Amendment;

4.2.6any changes in the Construction Drawings and/or the Tenant Improvements
required by applicable laws if such changes are directly attributable to
Tenant's use of the New Premises or Tenant's specialized tenant improvement(s)
(as determined by Landlord); or

4.2.7any other delay (other than those described above) caused by the acts or
omissions of Tenant, or its agents, or employees, which delay continues for
twenty-four (24) hours following written notice from Landlord;

then, notwithstanding anything to the contrary set forth in the Fourth Amendment
and regardless of the actual date of Substantial Completion, the applicable New
Premises Commencement Date (as set forth in Section 2 of the Fourth Amendment)
shall be deemed to be the date the applicable New Premises Commencement Date
would have occurred if no Tenant Delays, as set forth above, had occurred.

SECTION 5

MISCELLANEOUS

5.1Tenant's Entry Into the New Premises Prior to Substantial
Completion.  Subject to the terms hereof and provided that Tenant and its agents
do not interfere with Contractor's work in the New Building and the New
Premises, at Landlord's reasonable discretion, Contractor shall allow Tenant
access to the New Premises prior to the anticipated Substantial Completion of
the New Premises for the purpose of Tenant installing overstandard equipment or
fixtures (including Tenant's data and telephone equipment) and Tenant's
furniture in the New Premises.  Prior to Tenant's entry into the New Premises as
permitted by the terms of this Section 5.1, Tenant shall submit a schedule to
Landlord and Contractor, for their approval, which schedule shall detail the
timing and purpose of Tenant's entry.  In connection with any such entry, Tenant
acknowledges and agrees that Tenant's employees, agents, contractors,
consultants, workmen, mechanics, suppliers and invitees shall fully cooperate,
work in harmony and not, in any manner, interfere with Landlord or Landlord's
Contractor, agents or representatives in performing work in the New Building and
the New Premises, or interfere with the general operation of the New Building
and/or the Project.  If at any time any such person representing Tenant shall
not be cooperative or shall otherwise cause or threaten to cause any such
disharmony or interference, including, without limitation, labor disharmony, and
Tenant fails to institute and maintain corrective actions as directed by
Landlord within twenty-four (24) hours of notice thereof, then Landlord may
revoke Tenant's entry rights upon twenty-four (24) hours' prior written notice
to Tenant.  Tenant acknowledges and agrees that any such entry into and
occupancy of the New Premises or any portion thereof by Tenant or any person or
entity working for or on behalf of Tenant shall be deemed to be subject to all
of the terms, covenants, conditions and provisions of the Lease, excluding only
the covenant to pay Monthly Basic Rent or charge for use of any Building
services (until the occurrence of the applicable New Premises Commencement
Date).  Tenant further acknowledges and agrees that Landlord shall not be liable
for any injury, loss or damage which may occur to any of Tenant's work made in
or about the New Premises in connection with such entry or to any property

 



-3-

 

 

--------------------------------------------------------------------------------

 

placed therein prior to the applicable New Premises Commencement Date, the same
being at Tenant's sole risk and liability.  Tenant shall be liable to Landlord
for any damage to any portion of the New Premises, including the Tenant
Improvement work, caused by Tenant or any of Tenant's employees, agents,
contractors, consultants, workmen, mechanics, suppliers and invitees.  In the
event that the performance of Tenant's work in connection with such entry causes
extra costs to be incurred by Landlord, Tenant shall promptly reimburse Landlord
for such extra costs upon receipt of an invoice therefor setting forth such
extra costs in reasonable detail.  In addition, Tenant shall hold Landlord
harmless from and indemnify, protect and defend Landlord against any loss or
damage to the New Premises or Project and against injury to any persons caused
by Tenant's actions pursuant to this Section 5.1.

5.2Tenant's Representative.  Tenant has designated Bharatt Chowrira as its sole
representative with respect to the matters set forth in this Work Letter
Agreement, who shall have full authority and responsibility to act on behalf of
the Tenant as required in this Work Letter Agreement.

5.3Landlord's Representative.  Landlord has designated Maya Hausmann as its sole
representative with respect to the matters set forth in this Work Letter
Agreement, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Work Letter
Agreement.

5.4Time of the Essence in This Work Letter Agreement.  Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days.  If any item requiring approval is timely disapproved by Landlord
or Tenant, the procedure for preparation of the document and approval thereof
shall be repeated until the document is approved by Landlord or Tenant, as
applicable.  Both Landlord and Tenant shall use commercially reasonable, good
faith, efforts and all due diligence to cooperate with each other to complete
all phases of the Construction Drawings and the permitting process and to
receive the permits, as soon as possible after the execution of the Lease, and,
in that regard, shall meet on a scheduled basis to be determined by Landlord and
Tenant, to discuss progress in connection with the same.

5.5Tenant's Lease Default.  Notwithstanding any provision to the contrary
contained in the Lease, if an event of default by Tenant as described in the
Lease or any default by Tenant under this Work Letter Agreement has occurred at
any time on or before the Substantial Completion of the New Premises and remains
after the expiration of applicable notice and cure periods, then (i) in addition
to all other rights and remedies granted to Landlord pursuant to the Lease, at
law and/or in equity, Landlord shall have the right to cause Contractor to
suspend the construction of the New Premises (in which case, Tenant shall be
responsible for any delay in the Substantial Completion of the New Premises
caused by such work stoppage as set forth in Section 4.2 of this Work Letter
Agreement), and (ii) all other obligations of Landlord under the terms of this
Work Letter Agreement shall be forgiven until such time as such default is cured
pursuant to the terms of the Lease  (in which case, Tenant shall be responsible
for any delay in the Substantial Completion of the New Premises caused by such
inaction by Landlord).  In addition, if the Lease is terminated prior to the New
Premises Commencement Date, for any reason due to a default by Tenant as
described in the Lease or under this Work Letter Agreement, in addition to any
other remedies available to Landlord under the Lease, at law and/or in equity,
Tenant shall pay to Landlord, as additional rent under the Lease, within five
(5) days of receipt of a statement therefor, any and all costs incurred by
Landlord and not reimbursed or otherwise paid by Tenant through the date of such
termination in connection with the Tenant Improvements to the extent planned,
installed and/or constructed as of such date of termination, including, but not
limited to, any costs related to the removal of all or any portion of the Tenant
Improvements and restoration costs related thereto.

 

 



-4-

 

 

--------------------------------------------------------------------------------

 

SCHEDULE "1"

FINAL SPACE PLAN

[g20140807175826660301.jpg]




 

 

-1-

 

 

--------------------------------------------------------------------------------

 

[g20140807175826988302.jpg]




 

 

-2-

 

 

--------------------------------------------------------------------------------

 

[g20140807175827332303.jpg]




 

 

-3-

 

 

--------------------------------------------------------------------------------

 

[g20140807175827676304.jpg]




 

 

-4-

 

 

--------------------------------------------------------------------------------

 

[g20140807175827988305.jpg]




 

 

-5-

 

 

--------------------------------------------------------------------------------

 

[g20140807175828317306.jpg]




 

 

-6-

 

 

--------------------------------------------------------------------------------

 

[g20140807175828645307.jpg]

 

 

 

-7-

 

 